Citation Nr: 0013808	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  94-17 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to an increased rating for a lumbosacral 
strain, currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased rating for herniated nucleus 
pulposus at L3-4, with bulging annulus at L4-5 and L5-S1, 
currently evaluated as 20 percent disabling. 

3.  Entitlement to a compensable rating for depressive 
neurosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had periods of active and inactive service from 
July 1959 to September 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1993 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted a 20 percent (increased) 
rating for the veteran's service-connected lumbosacral strain 
and granted service connection and a noncompensable rating 
for depressive neurosis as secondary to the service-connected 
lumbosacral strain.  

In July 1996 the Board remanded the following issues to the 
RO for further evidentiary development:  entitlement to 
service connection for herniated nucleus pulposus at L3-4 
with bulging annulus at L4-5, L5-S1; entitlement to an 
increased rating for lumbosacral strain; and entitlement to a 
compensable rating for depressive neurosis.  In the remand, 
the Board specifically noted that the claim for an increased 
rating for lumbosacral strain and the claim for service 
connection for herniated nucleus pulposus were inextricably 
intertwined, and that further information was needed.  By 
rating action in February 1999 the RO granted service 
connection and a 20 percent rating, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, for herniated nucleus pulposus 
at L3-4 with bulging annulus at L4-5, L5-S1.  In February 
1999 the RO also continued the denial of a rating in excess 
of 20 percent for the service-connected lumbosacral strain, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5292.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
addressed the issue of "staged" ratings and distinguished 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection -- which 
describes the present claim for a compensable rating for 
depressive neurosis -- and a claim for an increased rating of 
a service connected disability.  Accordingly, that issue for 
appellate consideration is reflected on the first page of 
this decision in accordance with Fenderson.  

The Board also notes that the veteran's representative has 
raised, on behalf of the veteran, a claim for a total 
disability rating based on individual unemployability.  As 
this issue has not yet been addressed by the RO, it is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for a higher rating for 
depressive neurosis has been obtained by the RO. 

2.  The veteran's service-connected depressive neurosis for 
the period from December 23, 1992 to September 8, 1999 was 
manifested by symptoms that were not severe enough to either 
interfere with occupational functioning or to require 
continuous medications, and did not cause impairment of 
working ability. 

3.  The veteran's service-connected depressive neurosis is 
productive of no more than definite occupational and social 
impairment, with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss, effective from September 9, 1999.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable percent rating for the 
veteran's service-connected depressive neurosis, effective 
from December 23, 1992 to September 8, 1999, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.16, 4.126, 4.130, Diagnostic 
Code 9411 (1999); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996).

2.  The veteran's service-connected depressive neurosis is 30 
percent disabling according to applicable schedular criteria, 
effective from September 9, 1999.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.16, 4.126, 4.130, Diagnostic Code 9411 (1999); 38 C.F.R. § 
4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On VA examination in April 1993 the veteran denied any 
inpatient psychiatric care or any prior suicide attempt.  He 
reported that he sustained a back injury when he fell on a 
ship, which had been subsequently aggravated.  He claimed 
that because of the back injury he was unable to perform his 
daily activities and remained very frustrated.  He indicated 
that he was eventually referred to a mental health center 
where he received some outpatient treatment.  He denied any 
specific emotional problem, but did admit that the little bit 
of depression that he felt was because he was unable to 
function as a normal person.  He felt frustrated about not 
being able to do the things he was able to do before.  Mental 
status examination showed that the veteran's mood was normal 
and his affect was appropriate.  There was no evidence of 
hallucination, delusion, perceptual deficit or psychosis.  
Cognitive functions of orientation, memory, and abstract 
thinking were intact.  He denied any suicidal or homicidal 
thinking.  The impression was adjustment reaction with mild 
anxiety and depression, secondary to back injury.  The 
examiner noted that whatever difficulties the veteran was 
having were of the adjustment nature and purely because of 
the chronic pain and not being able to perform on a day-to-
day basis.  It was noted that he was capable of gainful 
employment, by his own account.  

On VA examination in June 1993 the veteran reported that his 
biggest problem was his back injury, but he did feel 
depressed often and felt nervous because he was not able to 
do the things he was doing.  He had occasional down moods, 
felt aggravated, had occasional crying spells, and insomnia, 
which the examiner noted would qualify the veteran for a 
diagnosis of depressive neurosis.  The impression was 
depressive neurosis secondary to chronic back strain.

By rating action in July 1993, the RO granted service 
connection and a non-compensable rating for depressive 
neurosis, effective from December 23, 1992.

A VA outpatient treatment record dated in June 1995 showed 
that the veteran reported that he was still not sleeping, and 
he was irritable, depressed, and not working.  The impression 
was depression and chronic pain.  Although the writing is 
partially illegible, it appears that the examiner noted that 
the veteran would not likely be offered employment and would 
clash with supervisors due to his depression, irritability 
and negative attitude.  

On VA examination in March 1997 the veteran reported that he 
and his wife live in and manage a sixteen room motel, and he 
helped out at the front desk and did other light chores.  He 
also volunteered one day a week at the Erie VAMC and 
continued to teach CPR and first aid for the Red Cross.  He 
described feeling very frustrated and could not go bowling 
with his wife or pursue his lifelong interests in hunting and 
fishing.  He reported that his last part-time employment was 
approximately one year prior, selling popcorn in a local 
movie theater, which he claimed aggravated his back pain.  
Mental status examination showed that the veteran walked with 
obvious discomfort to the examining room, with the aid of a 
cane.  He was found to be very verbal, articulate and 
cooperative to examination, his conversation was animated, 
and he did not appear to be markedly anxious or depressed.  
When questioned about his depressed mood, he acknowledged 
that he got depressed and described tears coming to his eyes 
frequently when he was having back pain.  He claimed he never 
got a good night of sleep and was repeatedly awakened with 
back pain.  He also expressed concern about his irritability 
and emotional outbursts directed primarily at his wife, who 
he felt was not understanding.  He denied feelings of 
hopelessness and helplessness, and displayed a generally 
optimistic attitude towards his life and his future.  No 
suicidal or homicidal ideas were elicited.  No marked anxiety 
symptoms were found and he had no hallucinations, delusions, 
or paranoid ideas.  He was correctly oriented and recent and 
remote memory were intact.  The examiner found that the 
veteran had no mental disorder, and noted that he was "not 
unemployable" due to a mental disorder.  

On VA examination in September 1999 the veteran reported 
having associated depressive symptoms due to his reduced 
ability to function, as well as his problems coping with 
chronic pain.  He claimed that as a result of the 
unsuccessful surgery, his back pain got worse, as did his 
ability to cope with the pain.  He lamented that he could not 
be a "productive part of mankind or at least a productive 
part of [his] family".  He reported that he was never 
without pain, and that all attempts to control or manage the 
pain ultimately failed.  He related how discouraged he became 
because it was an effort to put on his shoes or get himself 
out of bed in the morning.  He described himself as 
"frustrated and useless".  On a scale of one to ten, with 
ten being euphoric and one being suicidal, the veteran 
reported that his mood most days was five, and was a two more 
than he wanted to be.  He indicated that he was irritable and 
short-tempered, and that his sleep was terrible.  When asked 
with whom he was angry, he responded that he was angry at 
himself.  He admitted to suicidal ideation but denied intent 
or a current plan.  He indicated that he previously took 
psychotropic medications, but that none of them had been 
effective in controlling his depressive symptoms and he was 
not taking any psychotropic medication at this time because 
he was "pilled out".  

On VA examination in September 1999, the veteran further 
reported having a number of jobs since his discharge from the 
military in 1987.  At the time of the examination, he 
reported that he volunteered at the Erie VAMC one day a week, 
and in the summer he worked giving boat tours.  He was 
married twice, had adopted two stepchildren, and had two 
biological children.  He did not see any of the children on 
an ongoing basis, with his most recent contact being seven 
years ago.  He had two surviving stepchildren to his second 
marriage and indicated that they "resented" him.  He 
described his relationship with his wife as "fair".  The 
examiner noted that the veteran did not report any social 
impairment and enjoyed being with people.  He reported that 
his social activities as well as his hobbies had been 
severely restricted as a result of his chronic back pain.  He 
reported that he had to give up hunting and other outdoor 
activities, as he was afraid he would fall or make his back 
worse.  

On VA examination in September 1999, the summary of the 
veteran's test results showed that with regard to the MMPI-2 
validity scales, he responded with an appropriate balance of 
self-disclosure and self-protection, and his responses were 
indicative of good ego strength and relatively free of 
stress.  Clinical scales indicted mild emotional stress 
characterized by tension, as well as a mild level of 
dysphoria.  It was noted that similar individuals focused on 
physical symptoms and problems with interpersonal relations 
were unlikely.  Feelings of lethargy and sleep problems, as 
well as pain in a number of areas, were likely for those with 
similar scores.  On the BDI he obtained a raw score of 13, 
which reportedly showed mild to moderate depression.  On the 
BAI, the veteran's score indicated mild to moderate anxiety.  

Additionally, in September 1999, the mental status 
examination showed that the veteran was appropriately 
groomed, and was initially guarded, defensive, and curt.  
Rapport was eventually established and he became cooperative 
and open.  His eye contact was good and his speech was 
spontaneous, goal-directed, and at a normal rate and rhythm.  
His mood was at first irritable, but was ultimately described 
as dysthymic and frustrated.  His affect was congruent to his 
mood.  He admitted to suicidal ideation , but denied a plan 
for furtherance.  He described feelings of hopelessness and 
helplessness.  He denied any auditory or visual 
hallucinations, and there was no evidence of any thought 
disorder.  Recent, remote, and intermediate memory were 
intact for the most part, although the veteran reported 
having poor memory and concentration.  His judgment and 
insight did not appear to be impaired, and his ability to 
abstract was intact.  His ability to do simple problem 
solving was good and his intellect and fund of knowledge 
appeared average.  The impression was that his chronic back 
problems and pain had significantly affected his mood.  His 
described his symptomatology as more or less chronic, with 
little relief from those feelings.  Significant occupational 
impairment was noted due to his ongoing back problems, 
however, symptoms of depression had not been of sufficient 
severity to necessitate ongoing counseling, therapy, or 
psychotropic medications.  The diagnoses included chronic, 
mild, major depressive disorder, and it was noted that he was 
unable to work due to back problems.  His Global Assessment 
of Functioning was 60, and was noted to be due solely to 
depression, secondary to back pain.  

Analysis

The veteran's claim for a compensable rating for his service-
connected depressive neurosis is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, the Board finds 
that the veteran has presented a claim which is plausible.  
The Board is also satisfied that all relevant evidence has 
been properly developed and that no further assistance is 
required to comply with the duty to assist under 38 U.S.C.A. 
§ 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  

38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and enable VA to make a more precise evaluation of the level 
of the disability and of any changes in the condition.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath, 
supra.  As indicated above, the Court recently noted a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  The Court held that the rule, 
pertaining to claims for an increased rating, from Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary importance.") is not applicable to 
the assignment of an initial rating for a disability, 
following an initial award of service connection.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged ratings".  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The Board notes that the regulations pertaining to rating 
psychiatric disabilities were revised effective November 7, 
1996.  The Court has held that where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

The veteran's depressive neurosis was evaluated under 38 
C.F.R. § 4.130, Diagnostic Code 9434, by the RO in the July 
1998 supplemental statement of the case.  The RO had 
previously considered the veteran's service-connected 
depressive neurosis under the old rating criteria for mental 
disorders, 38 C.F.R. § 4.132, Diagnostic Code 9405 (dysthymic 
disorder, adjustment disorder with depressed mood, major 
depression without melancholia), which was effective prior to 
November 7, 1996.  

Under the old rating criteria for mental disorders, a 
noncompensable evaluation is assigned when there are neurotic 
symptoms which may somewhat adversely affect relationships 
with others, but which do not cause impairment of working 
ability. A 10 percent evaluation is warranted where there is 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent rating 
contemplated definite impairment in the ability to establish 
or maintain effective and wholesome relationships with people 
and the symptoms result in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9405 (effective prior to November 7, 1996).  

Additionally, under the old rating criteria for mental 
disorders, a 50 percent evaluation contemplated considerable 
impairment of social and industrial adaptability.  A 70 
percent evaluation was to be assigned when the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired and the psychoneurotic 
symptoms were of such severity and persistency that there was 
severe impairment in the ability to obtain or retain 
employment.  The schedular criteria provided that a 100 
percent evaluation was warranted where the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; or where 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or the individual is demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9405 (effective prior to November 7, 1996).  

Under the new rating criteria for mental disorders, effective 
November 7, 1996, a noncompensable rating is warranted when a 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  
A 10 percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.  A 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

Under the new rating criteria for mental disorders, effective 
November 7, 1996, a 50 percent rating is to be assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).

Additionally, under the new rating criteria for PTSD, a 100 
percent rating is warranted where there is total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (effective November 7, 1996).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions and the veteran's capacity 
for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency shall consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126. 

A review of the objective medical evidence of record reveals 
that the veteran is entitled to "staged" ratings for his 
service-connected depressive neurosis, as dictated in the 
Court's decision in the Fenderson case.  In that regard, the 
Board notes that by rating action in July 1993, the RO 
granted service connection and a noncompensable rating for 
the veteran's depressive neurosis, as secondary to the 
service-connected chronic lumbosacral strain with mild 
degenerative joint disease, effective from December 23, 1992, 
the date that he filed the claim for service connection for 
depressive neurosis.  The evidence subsequent to that date 
includes a VA examination report dated in April 1993 in which 
the veteran claimed that because of his back injury he was 
unable to perform his daily activities and remained very 
frustrated.  He denied any specific emotional problem, but 
admitted he felt a little bit of depression because he was 
unable to function as a normal person.  His mood was found to 
be normal and the impression was adjustment reaction with 
mild anxiety and depression, secondary to back injury.  The 
examiner noted that whatever difficulties the veteran was 
having were of the adjustment nature and purely because of 
the chronic pain and not being able to perform on a day-to-
day basis.  He was capable of gainful employment, by his own 
account.  

On VA examination in June 1993 he reported that his biggest 
problem was his back injury, but he did feel depressed often 
and nervous because he was not able to do the things he was 
able to do before.  He had occasional down moods, felt 
aggravated, had occasional crying spells, and insomnia, which 
the examiner noted would qualify for a diagnosis of 
depressive neurosis.  In a treatment record dated in 1995 he 
reported that he was still not sleeping, and he was 
irritable, depressed, and not working.  The examiner noted 
that the veteran would not likely be offered employment and 
would clash with supervisors due to his depression, 
irritability and negative attitude.  This assessment, 
however, is not in line with previous findings nor subsequent 
findings.  On VA examination in 1997 he reported that he 
lived in and managed a motel with his wife, and he helped out 
at the front desk and did other light chores.  He volunteered 
one day a week at the Erie VAMC and continued to teach CPR 
and first aid.  He felt frustrated and could not go bowling 
with his wife or pursue his lifelong interests in hunting and 
fishing.  Examination showed his conversation was animated, 
and he did not appear to be markedly anxious or depressed.  
He claimed he got depressed and described tears coming to his 
eyes frequently when he was having back pain.  He expressed 
concern about his irritability and emotional outbursts 
directed at his wife, who he felt was not understanding.  He 
denied feelings of hopelessness and helplessness, and 
displayed a generally optimistic attitude towards his life 
and his future.  No marked anxiety symptoms were found.  The 
examiner even went so far as to comment that the veteran did 
not have a mental disorder and was "not unemployable" due 
to a mental disorder.  

The Board notes that while the veteran complained of feeling 
depressed, frustrated, and irritable at times, and having 
trouble sleeping, these symptoms have not been clinically 
identified as resulting in even mild social or industrial 
impairment.  Although he complained that he was not working, 
there was no indication that he was unable to work due to his 
depressive neurosis, or that his depressive neurosis impacted 
his employability.  As previously noted, the June 1995 
treatment report findings were not corroborated by either 
previous or subsequent examinations.  In view of the 
foregoing, the Board finds that the veteran's symptoms from 
December 23, 1992 to September 8, 1999, more closely 
approximate the criteria for a noncompensable rating, than a 
10 percent rating, under both the old and new criteria for 
rating mental disorders.  

Subsequent thereto, it appears that there was a change in 
symptoms.  On VA examination on September 9, 1999 the veteran 
reported having associated depressive symptoms due to his 
reduced ability to function.  He described himself as 
"frustrated and useless".  He was irritable and short-
tempered, and his sleep was terrible.  He was married twice 
and did not see any of the children on an ongoing basis, with 
his most recent contact being seven years ago.  He had two 
stepchildren to his second marriage and indicated that they 
"resented" him.  He described his relationship with his 
wife as "fair".  The examiner noted that the veteran did 
not report any social impairment and enjoyed being with 
people.  He reported that his social activities and hobbies 
had been severely restricted as a result of his chronic back 
pain, and he had to give up hunting and other outdoor 
activities.  Mental status examination showed that his mood 
was at first irritable, but could ultimately be described as 
dysthymic and frustrated.  His affect was congruent to his 
mood, and he admitted to suicidal ideation, but denied a 
plan.  He felt hopeless and helpless.  The impression was 
that his chronic back problems and pain had significantly 
affected his mood.  The diagnoses included chronic, mild, 
major depressive disorder, and his Global Assessment of 
Functioning (GAF) was 60, and was noted to be due solely to 
depression, secondary to back pain.  A GAF of 60, according 
to the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
contemplates moderate symptoms or moderate difficulty in 
social, occupational or school function.

Based on the VA examination conducted on September 9, 1999, 
the Board concludes that the clinical findings, including the 
GAF score of 60, show that veteran's depressive disorder has 
increased in severity, and is consistent with definite 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, due to such symptoms as: 
depressed mood, anxiety, and chronic sleep impairment.  The 
Board notes that the VA examination findings on September 9, 
1999 more nearly approximate the new rating criteria for a 30 
percent rating for veteran's service-connected depressive 
disorder.  Accordingly, a 30 percent rating is warranted for 
his depressive neurosis, effective from September 9, 1999.  
Under the old rating criteria, a 50 percent rating would 
require a showing of considerable impairment of social and 
industrial adaptability, which has not been shown by the 
evidence of record.  Moreover, under the new rating criteria, 
a 50 percent rating would require a showing of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, none of 
which have been shown by the recent evidence of record.  
Thus, a 30 percent rating, but no more, is warranted for the 
veteran's depressive neurosis, effective from September 9, 
1999.  


ORDER

Entitlement to a compensable rating for depressive neurosis, 
effective from December 23, 1992 to September 8, 1999, is 
denied.

A 30 percent rating is granted for depressive neurosis, 
effective from September 9, 1999, subject to the regulations 
governing the payment of monetary awards.


REMAND

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.103(a) (1999).  The Court 
has held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining medical records to which he has referred 
and obtaining adequate VA examinations.  The Court also 
stated that the Board must make a determination as to the 
adequacy of the record.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The duty to assist the veteran includes the 
obligation to obtain ongoing treatment records while a claim 
is pending.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Thus, any additional relevant medical records should be 
secured on remand.  

In the July 1996 Remand, the Board directed the RO to 
schedule the veteran for an orthopedic examination of the 
lumbosacral spine, and to determine whether his disc disease 
was caused by or aggravated by his service-connected 
lumbosacral strain.  

The record reflects that the veteran underwent VA orthopedic 
examinations in March 1997 and December 1998, and although 
his disc disease was found to be related to his service-
connected lumbosacral strain, the examiner did not provide an 
assessment as to the severity of his degenerative disc 
disease (intervertebral disc syndrome) in terms of the degree 
and frequency of attacks.  Thus, as his service-connected low 
back disability includes degenerative disc disease, he should 
be scheduled for a neurological examination.  Additionally, 
on orthopedic examination, the examiner did not indicate 
whether the spine exhibited weakened movement, excess 
fatigability, or incoordination, or whether it was feasible 
to express findings of weakened movement, excess 
fatigability, or incoordination in terms of the degree of 
additional range of motion loss, as mandated by DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  There was also no indication 
whether range of motion of the low back was further limited 
by pain, and if so, whether such determination could be 
portrayed in terms of the degree of additional range of 
motion loss due to pain, as called for in DeLuca.  In DeLuca, 
the U.S. Court of Appeals for Veterans Claims (Court) held 
that ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 (1998) or 38 C.F.R. § 4.45 (1998).  It was 
specified that the medical examiner should be asked to 
determine whether the joint in question exhibited weakened 
movement, excess fatigability or incoordination and that the 
determinations, if feasible, should be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability or incoordination.  It 
was also held that the provisions of 38 C.F.R. § 4.14 (1998) 
(avoidance of pyramiding) did not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  

Further, it is noted that the RO assigned separate ratings 
for the low back disability.  In evaluating the veteran's 
service-connected low back disabilities, the RO's attention 
is directed to 38 C.F.R. § 4.14, which provides that the 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  In 
that regard, the Board notes that the veteran's low back 
disability encompasses both lumbosacral strain and herniated 
nucleus pulposus at L3-4 with bulging annulus at L4-5, L5-S1, 
and that the manifestations of these components are 
essentially the same (i.e., limitation of motion, muscle 
spasms, etc.).  Accordingly, the RO should consider 38 C.F.R. 
§ 4.14 so as to avoid evaluating the same manifestations 
under different diagnoses.  Additionally, for reasons more 
fully explained below, the claim for an increased rating for 
a low back disability must again be remanded.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who may have treated him 
for his low back disability since 
December 1998.  After securing the 
necessary releases, the RO should request 
copies of any previously unobtained 
medical records for association with the 
claims folder.   

2.  The veteran should be scheduled for 
special orthopedic and neurologic 
examinations in order to ascertain the 
nature and severity of his service-
connected low back disability, to include 
the lumbosacral strain, degenerative 
joint disease, and herniated nucleus 
pulposus at L3-4 with bulging annulus at 
L4-5, L5-S1.  The claims folder must be 
reviewed by the examiner prior to 
conducting the examination.  All 
indicated special tests and studies 
should be conducted, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
The examiner should be asked to determine 
whether the veteran's spine exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to each 
service connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-ups 
or when each extremity is used repeatedly 
over a period of time.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  The 
examiner should also comment on the 
effect of the veteran's service-connected 
low back disability on his ability to 
work.

3.  Following the completion of all 
development, the RO should review the 
veteran's claim based on all of the 
evidence of record to include 
consideration of whether it would be more 
proper to rate the low back disability 
under a single diagnostic code.  If any 
action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and a reasonable period of time 
for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 



